 In theMatterofCATERPILLARTRACTOR Co.andBuILD'NGSERVICEEMPLOYEESINTERNATIONAL UNION, LOCAL #18,A. F. OF L.CaseNo. R-5854.-DecidedSeptember 6,1943Mr. W. L. WillifordandMr.Gordon Monfort,of San Leandro,Calif., for the Company.Mr. Joseph AronsonandMr.W. Douglas Goldert,of Oakland,Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Building Service Employees Interna-tional Union, Local #18, A. F. of L., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Caterpillar Tractor Co., San Leandro,California, herein called the Company, the National Labor RelationsBoard pi ovided for an appropriate hearing upon due notice beforeJohn P. Jennings, Trial Examiner. Said hearing was held at SanFrancisco, California, on August 19, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCaterpillar Tractor Co. is a California corporation engaged in themanufacture of Diesel engines.We are concerned with its plant atSan Leandro, California, where it is engaged in the manufacture of52 N. L. B. B., No. 67.437 438DECISIONSOF NATIONALLABOR RELATIONS BOARDfuel engine injectors.During 1942 the Company purchased rawmaterials valued at about $1,040,000, approximately 50 percent ofwhich was shipped to it from points outside the State of California.During the same period the Company shipped about $2,000,000 worthof products from its San Leandro- plant to points outside the State ofCalifornia.H. THE ORGANIZATION INVOLVEDBuilding Service Employees International Union, Local #18, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the plant-protection employeesat its San Leandro plant until such time as the Union is certified bythe Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all plant guards of the Company, excludingthe chief guard, constitute an appropriate unit.The Company statedthat it doubted the propriety of setting up a unit of plant guardsinasmuch as they are sworn United States auxiliary military police,but that in any event lieutenants and sergeants should be excludedfrom the unit.The Company'sguards arearmed and sworn United States aux-iliarymilitary police.The United States Army has formulatedcertain employment standards applicable to the plant guards. Itcannot seriously be contended at this time that guards _who are sworninto temporary membership in the armed services thereby lose anybenefits of the Act.For the reasons stated in theDravocase,2weI The RegionalDirectorreportedthat the Unionpresented 12 membership-applicationcardsbearing apparentlygenuine signatures of personswhosenames appearon the Com-pany's payroll of August7, 1943.There are approximately 18 employees in the appro-priate unit.2 52 N. L.R. B 322. CARTERPILLAR TRACTOR CO.439find that plant guards, although sworn United States auxiliary mili-tary police,are free to select their own 'bargaining representativesunder the Act.As stated above, the Company would exclude the lieutenant andsergeants from the unit,while the Union would include them. Thelieutenant and each sergeant supervises the work of approximatelyfive plant guards.The lieutenant and sergeants recommend the hireand discharge of the plant guards under their supervision.We shallexclude the lieutenant and sergeants from the unit.We find that all plant guards at the San Leandro plant of theCompany,excluding the chief guard, the lieutenant,sergeants, andany other supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees,or effectively recommend'such action,constitute a unitappropriate for the purposes of collective bargaining,within themeaning ofSection 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtueof and pursuantto the powervested inthe NationalLaborRelationsBoard by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to ArticleIII, Section9, of National LaborRelationsBoardRules andRegulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigationto ascertain representa-tives forthe purposes of collectivebargainingwith Caterpillar Trac-tor Co., San Leandro, California,an electionby secret ballot shall beconductedas early as possible, but not laterthan thirty (30) daysfrom the dateof this Direction, under thedirection and supervisionof theRegionalDirector for the Twentieth Region, acting in thismatter asagent for theNationalLaborRelations Board, and subjecttoArticleIII, Sections10 and 11,of said Rules and Regulations,among the employeesin the unitfound appropriatein Section IV,above, who were employed during thepay-roll period immediatelyprecedingthe date of thisDirection,includingemployees who did i440DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether or not they desire to be represented byBuilding Service Employees International Union, Local #18, af-filiated with the American Federation of Labor, for the purposes ofcollective bargaining.CHAIRMAN MILms took no part in the consideration of the aboveDecision and Dtio; of Election.